DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed January 29, 2021 have been fully considered but they are not persuasive.
The applicants argue: “…Mo…does not have the same structure as the claimed invention…Mo does not specify the characteristics of the power-on device is of an integrated design, so that a base portion of the probe unit of the power-on device maintains at a same level and the first probe and the second probe at each probe end of the probe unit maintains a same height.”
In response to the above arguments, the examiner respectfully disagrees to the above. Below left is the applicants Fig. 4 and below right is Mo, the prior art Fig. 1. 

    PNG
    media_image1.png
    433
    372
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    361
    393
    media_image2.png
    Greyscale

As shown both figures are very similar to each other where each items in both figures are name almost the same. In MPEP 2125, it states: “Drawings and pictures can anticipate claims if they . 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/CN2018/112917, filed on October 31, 2018.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3 and 6-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mo et al (9443456).

    PNG
    media_image3.png
    405
    453
    media_image3.png
    Greyscale
 
Regarding claim 1, Mo et al disclose [see Fig. 1 above] an ultraviolet alignment illumination system (liquid crystal alignment test apparatus 100), comprising: an electronic 
 [Note: Claim limitations that employ phrases of the type “configured to” are typical of claim limitations, which may not distinguish over the prior art. It has been held that the recitation that an element is “configured to” perform a function is not a positive limitation but only requires the ability to so perform. See also MPEP 2111.04]
Regarding claim 3, Mo et al disclose wherein the plurality of signal input ends (CP1-CP7) of the array substrate (200) is a color filter common electrode signal input end (CP1), a blue- pixel signal input end (CP2), a green-pixel signal input end (CP3), a red-pixel signal input end
(CP4), a gate odd-numbered signal input end (CP5), a gate even-numbered signal input end

Regarding claim 6, Mo et al disclose wherein the power-on device comprises a voltage application unit (power device 20), comprising a plurality of voltage output ends (output ports
21), and the voltage output ends (21) being connected to the first probes (SP1) of the probe ends (P1-P7) one by one.
Regarding claim 7, Mo et al disclose wherein the voltage application unit (20) applies corresponding voltages to the plurality of signal input ends (CP1-CP7) of the liquid crystal array substrate (200) respectively through the first probes (SP1) of the probe ends (P1-P7), to perform an imaging test on the liquid crystal array substrate (200), to determine whether the liquid crystal array substrate (200) is of poor alignment [see col. 4, line 62 – col. 5, line 7].
Regarding claim 8, Mo et al disclose wherein the power-on device comprises an impedance detection unit (detection device 30), comprising a plurality of connection ends (connection ports 31), the connection ends (31) being respectively connected to the second probes (SP2) of the probe ends (P1-P7) one by one.
Regarding claim 9, Mo et al disclose wherein the impedance detection unit (30) is configured to [see Note below]: after an imaging test is performed on the liquid crystal array substrate (200), sense an impedance value between every two of the second probes (SP2), to obtain an impedance value between every two of the plurality of signal input ends (CP1-CP7) of the liquid crystal array substrate (200), to determine whether every two of the signal input ends are short-circuited [see Abstract, col. 2, lines 52-55, col. 5, lines 11-29, col. 5, line 59- col. 6, line 4, and col. 6, lines 21-29].
[Note: Claim limitations that employ phrases of the type “configured to” are typical of claim limitations, which may not distinguish over the prior art. It has been held that the recitation that an element is “configured to” perform a function is not a positive limitation but only requires the ability to so perform. See also MPEP 2111.04]
Regarding claim 10, Mo et al disclose [see Fig. 1 above] an ultraviolet alignment illumination system (liquid crystal alignment test apparatus 100), comprising: an electronic calculator unit (programmable logic circuit 50), configured to [see Note above] send or receive an instruction signal of a power supply unit (power device 20) [see col. 6, lines 30-34 and col. 7, lines 4-8]; and a power-on device, comprising: a probe unit (probe tool 10), comprising a plurality of probe ends (probe ports P1-P7), each probe end (P1-P7) comprising a first probe (first probe SP1) and a second probe (second probe SP2), and the probe ends (P1-P7) being configured to [see Note below] respectively come into electrical contact with a plurality of signal input ends (signal input port CP1-CP7) of a liquid crystal array substrate (liquid crystal array substrate 200) during inspection on the liquid array substrate (200), wherein the power supply unit (20) receives a signal provided by the electronic calculator unit (50), and outputs a voltage according to a voltage waveform signal edited by the electronic calculator unit (50); and the power-on device is of an integrated design, so that a base portion of the probe unit (10) of the power-on device maintains at a same level, wherein further comprising a military standard connector cable (output ports 21), configured to [see Note below] connect the power supply unit (20) and the power-on device (10), and wherein the first probe (SP1) and the second probe (SP2) at each probe end (P1-P7) of the probe unit (10) maintains a same height [see col. 4, lines 40-50, see col. 6, lines 30-34 and col. 7, lines 4-8].
Regarding claim 11, Mo et al disclose wherein the power-on device comprises a voltage application unit (power device 20), comprising a plurality of voltage output ends (output ports 21), and the voltage output ends (21) being connected to the first probes (SP1) of the probe ends (P1-P7) one by one.

Regarding claim 13, Mo et al disclose wherein the power-on device comprises an impedance detection unit (detection device 30), comprising a plurality of connection ends (connection ports 31), the connection ends (31) being respectively connected to the second probes (SP2) of the probe ends (P1-P7) one by one.
Regarding claim 14, Mo et al disclose wherein the impedance detection unit (30) is configured to [see Note below]: after an imaging test is performed on the liquid crystal array substrate (200), sense an impedance value between every two of the second probes (SP2), to obtain an impedance value between every two of the plurality of signal input ends (CP1-CP7) of the liquid crystal array substrate (200), to determine whether every two of the signal input ends are short-circuited [see Abstract, col. 2, lines 52-55, col. 5, lines 11-29, col. 5, line 59- col. 6, line 4, and col. 6, lines 21-29].
[Note: Claim limitations that employ phrases of the type “configured to” are typical of claim limitations, which may not distinguish over the prior art. It has been held that the recitation that an element is “configured to” perform a function is not a positive limitation but only requires the ability to so perform. See also MPEP 2111.04]
Regarding claim 15, Mo et al disclose [see Fig. 1] an ultraviolet alignment illumination detection device (liquid crystal alignment test apparatus 100), comprising: a power-on device, comprising: a probe unit (probe tool 10), comprising a plurality of probe ends (probe ports P1-P7), each probe end (P1-P7) comprising a first probe (first probe SP1) and a second probe 
Regarding claim 16, Mo et al disclose wherein the plurality of signal input ends (CP1-CP7) of the array substrate (200) is a color filter common electrode signal input end (CP1), a blue-pixel signal input end (CP2), a green-pixel signal input end (CP3), a red-pixel signal input .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mo et al (9443456) in view of Cairns et al (2009/0261815).
Regarding claim 4, Mo et al disclose the power supply (power device 20). However, the prior art does not disclose the power supply unit comprises an alternating-current (AC) voltage module and a direct-current (DC) voltage module as claimed. Cairns et al disclose [see Figs. 1, 3 or 5] a power supply unit (voltage supply 360) comprises an alternating-current (AC) voltage Module and a direct-current (DC) voltage module [see paragraph [0032] for details]. Further, Cairns et al teaches that the addition of power supply unit having both AC and DC voltage supply is advantageous because it provides a voltage to the electrodes [the claimed probes] to establish an electric field between the probes during testing. It would have been obvious to a 
Regarding claim 5, Mo et al in view of Cairns et al disclose having a DC module [see above regarding claim 4]. However, the prior arts do not disclose wherein a voltage of the DC voltage module is in a range of 2 V to 10 V. It is well known to have a voltage range where needed by the user [see MPEP 2144.04 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)]. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have different ranges for the DC voltage module since it is not inventive to discover the optimum or workable ranges by routine experimentation.
Conclusion
	Base on the arguments and rejections above, the following is being applied.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960.  The examiner can normally be reached on Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858